Citation Nr: 1716222	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  09-38 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for numbness and tingling of the upper extremities, claimed as secondary to degenerative disc disease of the cervical spine.

3.  Entitlement to service connection for degenerative disc disease of the thoracic spine, to include as secondary to service-connected degenerative disc disease of the lumbar spine.

4.  Entitlement to service connection for degenerative joint disease of the left shoulder, claimed as secondary to degenerative disc disease of the cervical spine.

5.  Entitlement to service connection for degenerative joint disease of the right shoulder, claimed as secondary to degenerative disc disease of the cervical spine.

6.  Entitlement to service connection for torn bicep of the right arm, claimed as secondary to degenerative joint disease of the right shoulder.

7.  Entitlement to an initial evaluation in excess of 30 percent for anxiety disorder and dysthymic disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to August 1978 and from February 1979 to December 1984.  He had additional service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska. 

In the December 2008 rating decision, the RO denied the Veteran's claims of service connection for cervical and thoracic spine disabilities, left and right shoulder disabilities, a right bicep disability, and numbness and tingling of the bilateral upper extremities.  In the April 2009 rating decision, the RO granted service connection for anxiety disorder and dysthymic disorder and assigned a 30 percent evaluation, effective April 30, 2009.  The Veteran timely appealed the initial rating assigned.

This appeal was remanded by the Board in April 2011.  Most recently, the Board remanded the claims for further evidentiary development in September 2013.  

With regard to the Veteran's service-connected psychiatric disorder, as indicated in the discussion below, the Agency of Original Jurisdiction (AOJ) has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that the issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) was remanded in the September 2013 decision.  However, a review of the claims file indicates that the requested development has not been completed.  See July 2016 Supplemental Statement of the Case (indicating that the AOJ had not received a response to its request that the Veteran submit a VA Form 21-8940, the formal application for a TDIU).  As such, the issue is not currently before the Board.

Additionally, in the September 2013 decision, the Board denied service connection for irritable bowel syndrome (IBS).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the Court issued an Order vacating the Board's denial of service connection for IBS and remanding the claim to the Board for further action consistent with the terms of the JMR.  Thereafter, in an April 2015 decision, the Board remanded the claim for further evidentiary development.  However, the requested development has not yet been completed.  Thus, the issue will be adjudicated at a later time.  

The issues of entitlement to service connection for cervical and thoracic spine disabilities, left and right shoulder disabilities, a right bicep disability, and numbness and tingling of the bilateral upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDING OF FACT

Symptoms of the Veteran's anxiety disorder and dysthymic disorder, including obsessed rituals and suicidal ideation, and the overall level of impairment resulting from these symptoms, have more nearly approximated occupational and social impairment with deficiencies in most area, but have not more nearly approximated total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no higher, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9413 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).  

The matter adjudicated herein stems from an appeal of the initial rating assigned following an award of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, once service connection is granted, the claim has been substantiated, and further VCAA notice is generally not required.  Dingess/Hartman, 19 Vet. App. 473 (2006)("[O]nce a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  Id. 

The Board finds that the notification requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 have been met in this case.  A review of the record indicates that the appellant was duly provided notice of the decision on appeal, as well as an explanation of the procedure for obtaining appellate review of the decision.  Following receipt of his notice of disagreement, the appellant was appropriately notified of the pertinent rating criteria.  Neither the appellant nor his representative has raised any allegations of prejudice regarding any notification deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date); see also Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran's service treatment records are on file, as are all available and relevant post-service clinical records which the Veteran has identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).  Available records from the Social Security Administration (SSA) have been associated with the claims file.  Efforts were made to retrieve outstanding SSA records.  In correspondence received in March 2017, however, the SSA reported that the Veteran's records had been destroyed.  Based on the efforts undertaken by the AOJ, as well as the unambiguous response received from the SSA, the Board finds that further requests for SSA records would be futile.  

The Veteran has also been afforded adequate VA medical examinations in connection with his claim, including in September 2014 pursuant to the Board's remand instructions.  38 C.F.R. § 3.159(c)(4) (2016); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board finds that the examination reports, together with the appellant's lay statements and the clinical evidence, contain the necessary findings upon which to decide the issue adjudicated in this decision.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  Moreover, the Veteran has not argued that his service-connected anxiety disorder and dysthymic disorder has increased in severity since he was last examined for VA compensation purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).

Overall, there is no indication of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Neither the Veteran nor her attorney has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Applicable Law

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's anxiety disorder has been rated under the criteria contained in the General Rating Formula for Mental Disorders.  

Under those criteria, a 30 percent rating is assigned when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depress mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.  

A 70 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  Id.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims (Court) held that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed.Cir 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. 

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  The Board notes that an interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5.  GAF scores have been removed from DSM-5.  The provisions of this interim final rule, however, do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014). VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14,308 (March 19, 2015).

GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran underwent a VA examination in January 2007.  Subjective symptoms included feeling anxious, depressed, and angry.  The Veteran's initiative and concentration were decreased and he complained of chronic fatigue.  He reported that he slept well as long as he is taking medication; however, without medication he sleeps very poorly and has violent nightmares.  The examiner noted that most of his nightmares are about being assaulted or beaten up by people he used to work with.  These dreams are not real events, but are symbolic of the Veteran's feelings of being betrayed and abused.  The Veteran indicated that he avoided watching violent movies because they worsen his nightmares.  He denied a history of substance abuse, arrest, suicidal thoughts, or panic attacks.  

Socially, it was noted that the Veteran is married, knew quite a few people, but avoided large social gatherings.  The Veteran was fond of bird hunting and spent much of his time going hunting for grouse and training his birddog.  He enjoyed training his dog and visiting his granddaughter.  The Veteran also has in interest in falconry and spent time in the fall trying to capture a hawk that he could train.  

On mental status examination, the Veteran was casually but neatly groomed and dressed.  The examiner reported that the Veteran became startled when he greeted him the waiting area, however, he related to the examiner in a friendly and cooperative manner.  The Veteran denied hallucinations or delusions.  It was noted that he perseverates on receptions of having been unfairly treated by the military.  His affect was agitated and anxious, but he denied suicidal or homicidal ideation.  The Veteran was alert and oriented in all three spheres.  His memory and judgment were good and his insight was fair.  The examiner assessed that the Veteran continued to suffer from anxiety and depression.  A GAF score of 62 was assigned.  

Subsequent VA medical records from April 2009 to November 2009 demonstrate treatment for psychiatric symptoms.  Notably, in a July 2009 VA record, the appellant presented with chronic anxiety and depression.  At that time, the Veteran reported difficulty sleeping, nightmares, anxiety during the day, and lack of motivation for activities.  However, he stated that he has a good relationship with his wife.  On mental status examination, the Veteran was alert, attentive, and oriented to all three spheres.  His speech was normal, his language was intact, his affect was blunted/restricted/constricted, and his mood was anxious.  There were no perceptual disturbances or suicidal ideations.  His thought process and association were normal and coherent and there was no unusual thought content.  The Veteran had fair insight, good judgment, and average knowledge.  A GAF core of 55 was assigned. 

The Veteran was provided an additional VA psychiatric examination in November 2009.  On examination, it was noted that the Veteran was neatly groomed and casually dressed.  His psychomotor activity was restless and his speech was spontaneous, hesitant, clear, and coherent.  The Veteran's attitude toward the examiner was cooperative and guarded, his affect was blunted, and his mood was anxious.  It was noted that the Veteran had attention disturbances, to include being easily distracted and having a short attention span.  He was oriented to person, time, and place.  His thought process was slow and his thought content was preoccupied with one or two topics, but there was no paranoid ideation.  There were no delusions and it was noted that the Veteran had average intelligence and understood the outcome of behavior.  His insight was limited.  There were no hallucinations, but the Veteran had obsessive thoughts.  The Veteran reported panic attacks approximately once a week that were generally in response to triggering events.  The Veteran denied suicidal or homicidal thoughts.  His remote memory was normal but his recent and immediate memory was mildly impaired.  A GAF score of 55 was assigned.  

Occupationally, the examiner determined that the Veteran had reduced reliability and productivity due to mental disorder symptoms.  In so finding, the examiner noted that the Veteran reported that he is able to maintain ADLS, although he reported a degree of isolation.  His activities are narrowed to patterns of avoidance, ongoing anxiety, and depression.  The Veteran also reported ongoing sleep disturbances, social anxiety and panic attacks, impairment in concentration and focus affecting tasks completion, and increased anxiety when in a confined area.  He stated that he had continued fatigue and recurrent intrusive thoughts of experiences in his prior work setting.  However, the Veteran stated that he is relatively stable in terms of mood with his current medication regimen.  He reported occupational impairment - unable to complete some tasks and some intermittent impairment in being able to think through a task.  The Veteran also reported a degree of social isolation and avoidance of social activities related to his ongoing anxiety.  The examiner noted that currently, the Veteran reported a moderate level of impairment in occupational and psychosocial impairment.  

Mental health records from November 2009 to December 2011 demonstrate treatment for chronic anxiety.  Mental status examinations during this time indicated that the Veteran was alert, attentive, and oriented to all three spheres.  He was cooperative and reasonable, had normal speech rate and rhythm, and intact language.  The Veteran's mood and affect was anxious and constricted.  He denied perceptual disturbances and suicidal or violent ideation.  His thought process was normal and coherent and there was no unusual thought content.  The Veteran's insight and judgment were good and his memory was intact.  He had average knowledge.  GAF scores during this time ranged from 58-65.  

The Veteran underwent an additional VA examination in September 2014.  The examiner determined that the Veteran's anxiety disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

Socially, it was noted that the Veteran lives with his wife of 34 years.  His hobbies included training animals and collecting antique cars.  The Veteran reported that he is friends with other collectors.  He mentioned that he enjoyed reading, but had difficulty with concentration.  His regular day included checking on animals, house work, exercise and training, and preparing dinner for himself and his wife.  Occupationally, it was reported that the Veteran had not worked since his discharge from the military.  The Veteran stated that he was unable to work due to "distrust of authority."

The examiner reported that the Veteran's anxiety disorder symptoms were depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, nightmares, and suicidal ideation.  On behavioral observation, it was noted that he Veteran has constant movement, talked fast, and had difficulty staying on topic.  However, he was friendly and was smiling and enthusiastic when discussing his hobbies.  
Analysis

Applying criteria set forth above to the facts in this case, the Board finds that the evidence warrants an initial rating of 70 percent for the Veteran's anxiety disorder and dysthymic disorder, but the preponderance of the evidence is against assignment of an initial rating higher than 70 percent for this disability.

The above reflects that the Veteran has experienced obsessed rituals and suicidal ideation, two of the symptoms listed in the criteria for a 70 percent rating.  Moreover, the VA examination reports have consistently indicated that he has not worked since he was medically retired from the Air National Guard.  While the Veteran's psychiatric disorder has not been found to be the sole reason for his inability to work, it was indicated on the September 2014 VA examination that the Veteran had not worked since his discharge due to "distrust of authority," reflecting a significant degree of occupational impairment from the psychiatric disorder.  The Veteran also avoided large social gatherings and reported isolation and avoidance, thus reflecting significant social impairment.

In addition, while VA examiners have characterized the level of occupational impairment as "moderate," the ultimate determination of the degree of occupational impairment is a legal rather than a medical determination.  38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

Moreover, in Bankhead v. Shulkin, No. 15-2404, 2017 U.S. App. Vet. Claims LEXIS 435 (Mar. 27, 2017), the Court held that the language of the general rating formula "indicates that the presence of suicidal ideation alone . . . may cause occupational and social impairment with deficiencies in most areas."  Slip op. at 11.  The Court also held that "insofar as the Board required evidence of more than thought or thoughts to establish the symptom of suicidal ideation, it erred."  Id.  Based on the Court's holding and reasoning in Bankhead and the other evidence above showing other symptoms listed in the criteria for a 70 percent rating and significant occupational and social impairment, the Board finds that the Veteran's symptoms more nearly approximated the criteria for a 70 percent rating.

The symptoms and overall impairment did not, however, more nearly approximate the total occupational and social impairment required for a 100 percent rating.  While the Veteran reported that he is socially isolated, he described having a good relationship with his wife of 34 years.  He also reported having friendships with other car collectors.  Further, the Veteran had a number of hobbies including training animals, collecting antique cars, reading, hunting, and spending time with his granddaughter.  His regular day included checking on animals, house work, exercise and training, and preparing dinner for himself and his wife.  Thus, neither the symptoms nor overall impairment caused by the Veteran's service-connected anxiety disorder and dysthymic disorder more nearly approximated total occupational and social impairment.

For the foregoing reasons, an initial rating of 70 percent is warranted for the Veteran's service connected anxiety disorder and dysthymic disorder.  As the preponderance of the evidence is against a higher initial rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

Extraschedular Consideration

The Board has considered the provisions of 38 C.F.R. § 3.321(b), providing for an extraschedular award when a claimant presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 117 (2008). 

After reviewing the record, however, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected anxiety disorder.  First, the Veteran's anxiety symptoms are reflected in the rating criteria, which contemplate all symptomatology that cause occupational or social impairment.  The Veteran and his attorney have not argued that there are symptoms due to the service-connected disability that are not encompassed by the criteria and the record does not indicate any such symptoms.  Moreover, as indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Thus, referral for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching this decision, the Board has considered the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In that case, the Federal Circuit held that section 3.321(b)(1) provides for extraschedular consideration based on the collective impact of multiple disabilities.  Thus, where a claimant has multiple service-connected disabilities, those disabilities may be considered together in determining whether referral for extraschedular consideration is warranted.  

In the instant case, however, such issue has not been raised by the Veteran or the record.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  In this regard, in addition to anxiety disorder and dysthymic disorder, the Veteran is service-connected degenerative disc disease of the lumbar spine, chronic left leg sciatica, and right lower extremity sciatica.  The signs and symptoms of the Veteran's service-connected disabilities, and their resulting impairment, are reasonably contemplated by the rating schedule under the appropriate diagnostic codes and neither the Veteran nor his attorney has contended that this is an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the collective effect of multiple conditions.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  See also Doucette v. Shulkin, 28 Vet. App. 366 (2017) (noting that despite agreement of the parties that extraschedular analysis is required in all cases before the Board, the Court has consistently rejected this contention).
ORDER

Entitlement to an initial rating of 70 percent, but no higher, for anxiety disorder and dysthymic disorder is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Board regrets the additional delay, but additional development is needed prior to adjudicating of the Veteran's service connection claims for cervical and thoracic spine disabilities, left and right shoulder disabilities, numbness and tingling of the bilateral upper extremities, and a right bicep disability.

Thoracic Spine Disability

The Veteran asserts that his thoracic spine disability is secondary to his service-connected lumbar spine disability.

The Veteran underwent a VA examination in April 2008.  At that time degenerative disc disease of the thoracic spine was diagnosed.  In a December 2008 VA medical advisory opinion, the physician noted that x-ray and MRI evidence performed at the time of the April 2008 VA examination showed extension of cervical spine spondylosis from the lower cervical spine down to level T-1 that appears to be age related and quite minor with no lesions that appear to be trauma related.  He opined that with the radiological evidence and history of muscle strain, on a less likely than not basis, the upper level thoracic degenerative disc disease would not be associated with lumbar spine degenerative disc disease as reported in the 1980s.  

While an opinion was provided as to whether the Veteran's thoracic spine disability is caused by his service-connected lumbar spine disability, the examiner, however, did not provide an opinion as to whether the current thoracic spine disability is aggravated by the service-connected lumbar spine disability or whether it is causally related to the Veteran's active service.  Under these circumstances, remand for clarification is required.

Cervical Spine Disability 

The Veteran asserts that his cervical spine disability is secondary to his service-connected lumbar spine disability.

As noted herein, the Veteran underwent a VA examination in April 2008 at which time degenerative disc disease was diagnosed.  The examiner stated that it was clear that the condition began in service and is most likely caused by or a result of the cervical disc disease identified in the service records.  However, the examiner failed to provide a rationale to support his finding.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

As detailed above, a VA medical advisory opinion was obtained in December 2008.  The physician concluded that on a less than likely than not basis, the cervical degenerative disc disease and spondylosis would not be associated with the lumbar spine degenerative disc disease as reported in the 1980s.  However, the examiner did not provide an opinion regarding aggravation of the cervical spine disability by the service-connected lumbar spine disability.    

Pursuant to the Board's September 2013 remand directives, a VA examination as provided in September 2014.  Degenerative arthritis of the cervical spine was noted at that time.  The examiner noted that cervical spondylosis is caused by the chronic wear on the cervical spine.  He also noted that the major risk factor is aging.  By age 60, most people show signs of cervical spondylosis on x-ray.  He concluded that that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of this finding, the examiner noted that the claims file revealed no evidence of injury or condition while on active duty or in the National Guard.  

A VA medical opinion was obtained in May 2016.  The physician determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, he noted that records are without evidence of treatment for neck (cervical spine) disease, injury, or symptoms during a qualifying period of active service or for National Guard training.  He further noted that imaging study of the cervical spine showed pathology that developed over a long period of time.  Therefore the condition cannot be attributed to any specific segment in service with no documented injury during active duty periods.  He stated that it was his opinion that the condition is the result of the combined effets of events outside of military service and to the natural aging process.  

The Board finds that the September 2014 and May 2016 opinions are inadequate to adjudicate the claim of service connection.  In so finding, it appears that the opinions were based, in part, on there being no evidence of injury or treatment for a neck disability in service.  However, service treatment records demonstrate that in March 1982, the Veteran sought emergency medical treatment for neck problems.  Following evaluation, he was assessed with a cervical strain.  Thereafter, in January 1983, the Veteran was diagnosed with torticollis after sleeping on his left side and compressing his neck against a pillow.  

In light of service treatment records showing that the Veteran was treated for neck pain during service, the Board finds that the September 2014 and May 2016 opinions are inadequate because they were based on an inaccurate factual premise; thus, another opinion must be obtained on remand.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise is of little probative value).

As such, an additional etiological opinion must be obtained on remand.

Left and Right Shoulder Disabilities, Numbness and Tingling of the Bilateral Upper Extremities, and a Right Bicep Disability

The Veteran's claims of service connection for left and right shoulder disabilities, numbness and tingling of the bilateral upper extremities, and a right bicep disability are intertwined with the cervical spine issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his cervical and thoracic spine disabilities.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with the examination.  

Following evaluation of the Veteran, the examiner should identify all cervical and thoracic spine disabilities found on examination and diagnosed since January 2008.  Thereafter, the examiner is to provide opinions for the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that Veteran's cervical and thoracic spine disabilities were incurred in service or are otherwise causally related to his active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's cervical and thoracic spine disabilities were caused by his service-connected lumbar spine disability?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's cervical and thoracic spine disabilities have been aggravated (chronically worsened) by his service-connected lumbar spine disability?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

2.  Obtain an opinion from a suitably qualified VA physician regarding the nature and etiology of the Veteran's left and right shoulder disabilities and numbness and tingling of the bilateral upper extremities.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with the examination.  A VA examination may be provided if deemed necessary.

Specifically, the physician is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral shoulder disabilities or numbing and tingling of the bilateral upper extremities were incurred in service or are otherwise causally related to his active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral shoulder disabilities or numbing and tingling of the bilateral upper extremities were caused by his cervical spine disability?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's bilateral shoulder disabilities or numbing and tingling of the bilateral upper extremities have been aggravated (chronically worsened) by his cervical spine disability?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Undertake any additional development deemed appropriate. 

4.  After the above development is completed, the AOJ should readjudicate the claims, considering all the evidence of record.  If the benefits sought on appeal remain denied, the AOJ should issue the Veteran and his representative a Supplemental Statement of the Case and provide an appropriate opportunity to respond before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


